Citation Nr: 0310291	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  01-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By decision dated in March 1997, the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.

3.  The evidence associated with the claims file subsequent 
to the March 1997 denial does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The Board's March 1997 decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104 (West 1991) ; 38 C.F.R. § 20.1100 
(2002).

2.  The evidence received since the March 1997 denial is not 
new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that statutory 
and regulatory changes have been made pertaining to the 
definition of new and material evidence and the VA's duty to 
assist the veteran in obtaining such evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  However, these provisions are 
applicable only to claims filed on or after August 29, 2001.  
Therefore, as the veteran's claim was filed prior to that 
date, the Board will not address those statutory and 
regulatory changes in this decision.

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder was previously considered 
and denied by Board.  In March 1997, the Board determined 
that the veteran had not submitted new and material evidence 
in order to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder.  The veteran 
did not appeal this decision.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (2002).  Otherwise, no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  As the March 1997 Board decision is 
final, the veteran's claim may not be reopened or 
readjudicated by the VA absent the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a) (2002).  First, the Board 
must determine whether the evidence submitted since the prior 
decision is new and material, which will be discussed below.  
If "the Board finds that no such evidence has been offered, 
that is where the analysis must end."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If new and material evidence has 
been presented, the claim is reopened and it must be 
determined whether VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  If so, the Board may evaluate 
the merits of the claim.  See Winters v. West, 12 Vet. App. 
203, 206-7 (1999); Winters v. Gober, rev'd on other grounds, 
219 F.3d 1375, 1378 (Fed. Cir. 2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2002); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence that was of record at the time of the 
March 1997 Board denial consisted of service medical records, 
a July 1958 VA examination, U.S. Army Reserve (Reserve) 
medical records, VA clinical and hospital records, a private 
psychiatric evaluation, private medical reports, a June 1993 
VA examination, and a February 1995 VA examination.

The service medical records, including the separation 
examination of July 1957, contain no complaints, findings, or 
diagnoses of a psychiatric disorder.  The records show that 
the veteran was hospitalized with hepatitis for approximately 
60 days from December 1956 to February 1957.  The July 1958 
VA examination made no findings of psychiatric abnormality.

The Reserve medical records include a December 1959 
consultation that diagnosed the veteran with mild chronic 
psychogenic asthenic reaction.  At that time, the veteran 
described a 200 day hospitalization for hepatitis in service.  
He expressed his desire to leave the Reserves because he was 
too busy and tired from his civilian occupation.  The 
examiner stated that it was difficult to separate the 
veteran's desire to leave the Reserves from definite symptom 
formation.  It was possible that the veteran was malingering; 
however, it appeared more probable that he developed an 
iatrogenic neurasthenia during his long period of 
hospitalization for hepatitis.  The examiner found that it 
was in the Army's interest to assume that the veteran had a 
neurasthenic condition and discharge him from the Reserves. 

VA clinical records show that the veteran was diagnosed with 
anxiety neurosis in July 1978.  VA hospital records show that 
the veteran was admitted in September 1978, November 1980, 
and December 1980 with a diagnosis of schizophrenia.  The 
veteran was followed in the mental health clinic from 1980 
through 1983.

During a December 1979 psychiatric evaluation performed by 
Alfredo Hurtado De Mendoza, M.D., the veteran reported that 
he began feeling nervous on active duty.  Dr. Mendoza 
diagnosed the veteran with paranoid schizophrenia with strong 
features of depression.  In an April 1988 report, Eli S. 
Rojas Davis, M.D., wrote that the veteran had been under her 
psychiatric supervision since March 1988.  A May 1988 report 
from Program of Mental Health of Puerto Rico stated that the 
veteran had received treatment from August 1978 until May 
1982.

At the June 1993 and February 1995 VA examinations, the 
veteran reported no current psychiatric treatment but major 
financial concerns.  He was diagnosed with dysthymic disorder 
and found to have dependent personality traits.  At the 
February 1995 examination, the examiner found no relationship 
between the veteran's psychiatric disorder and his history of 
hepatitis.

The relevant evidence that has been associated with the 
record since the March 1997 Board denial consists of VA 
clinical records and a March 2001 personal hearing 
transcript.  VA treatment records from March 1998 through 
September 2002 show that the veteran was followed for a 
chronic psychiatric condition diagnosed as schizophrenia and 
depression.  At his personal hearing before the RO, the 
veteran testified that he had no psychiatric treatment in 
service, but that he received treatment within a year of 
discharge and that he had symptoms while in the Reserves.  

Based upon the above facts, the Board finds that the veteran 
has not submitted new and material evidence in support of his 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The VA treatment records merely 
reiterate that the veteran has a current psychiatric 
disorder.  The Board acknowledges that the veteran believes 
that his psychiatric problems are the result of active 
service.  However, proof of such a relationship must be 
established by medical evidence.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The veteran has submitted no medical 
evidence that links his current psychiatric disorder to his 
period of active service, and no medical evidence of 
continuity or chronicity of symptoms following his discharge 
from active service.  The separation examination was 
negative, and the veteran was not diagnosed with depression 
or schizophrenia until many years after active service.  
Accordingly, the Board can find no basis under which to 
reopen the veteran's claim and the benefit sought on appeal 
must be denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is not reopened.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

